PUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 14-1290


MOUNIA ELYAZIDI,

                Plaintiff – Appellant,

           v.

SUNTRUST BANK; MITCHELL RUBENSTEIN & ASSOCIATES, P.C., d/b/a
Rubenstein and Cogan,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, Senior District
Judge. (8:13-cv-02204-DKC)


Argued:   January 27, 2015                 Decided:   March 5, 2015


Before NIEMEYER, THACKER, and HARRIS, Circuit Judges.


Affirmed by published opinion. Judge Thacker wrote the opinion,
in which Judge Niemeyer and Judge Harris joined.


ARGUED: Ernest P. Francis, ERNEST P. FRANCIS, LTD., Alexandria,
Virginia, for Appellant.     Ronald S. Canter, LAW OFFICES OF
RONALD S. CANTER, LLC, Rockville, Maryland; John Russell
Griffin, HARTMAN & EGELI, LLP, Annapolis, Maryland, for
Appellees.   ON BRIEF: Matthew A. Egeli, HARTMAN & EGELI, LLP,
Annapolis, Maryland, for Appellee SunTrust Bank.
THACKER, Circuit Judge:

          Mounia    Elyazidi   (“Appellant”)    overdrew     her   checking

account when, despite having only a few hundred dollars in the

account, she cut herself a check for nearly $10,000.                A debt

collector, acting on behalf of the bank, took her to court in

Virginia and won.      Appellant, not content to pay the judgment

and let the matter drop, filed this lawsuit against the bank and

its lawyers (collectively, “Appellees”).         Her suit alleges that

Appellees violated Maryland consumer protection laws, and that

the bank’s lawyers violated the Fair Debt Collection Practices

Act (“FDCPA”).     The federal district court dismissed Appellant’s

suit for failure to state a claim pursuant to Rule 12(b)(6) of

the Federal Rules of Civil Procedure.     We affirm.

                                    I.

          Appellant    lives   in   Fairfax    County,   Virginia.      In

September 2010, she opened a checking account with SunTrust Bank

(“SunTrust”), a Georgia-based bank with thousands of branches

and ATMs across much of the South and along the East Coast.             In

the course of opening the account, Appellant signed an agreement

stating that her banking transactions “shall be governed by the

rules and regulations for this account.”        J.A. 38. 1    Those rules


     1
       Citations to the “J.A.” refer to the Joint Appendix filed
by the parties in this appeal.



                                    2
and   regulations   include       a   provision      addressing     the   account

holder’s overdraft liability:

           You are liable for all amounts charged to
           your Account, whether by offset, overdraft,
           lien or fees.    If we take court action or
           commence an arbitration proceeding against
           you to collect such amounts, . . . you will
           also be liable for court or arbitration
           costs, other charges or fees, and attorney’s
           fees up to 25 percent, or an amount as
           permitted by law, of the amount owed to us.

Id. at 56.

           As of September 15, 2010, the account held no more

than a few hundred dollars.           Nevertheless, Appellant cut herself

a check for $9,800. 2     She cashed the check at a SunTrust branch,

resulting in a sizeable overdraft.

                                         A.

           After its own attempts to collect the money proved

unsuccessful,    SunTrust       hired    a    Maryland   law   firm,      Mitchell

Rubenstein & Associates (“MR&A”), 3 to bring a debt collection

suit.     MR&A   filed   suit    on     SunTrust’s   behalf    in   the    general


      2
       The SunTrust branch cashed the check for this amount. In
fact, though, there was a discrepancy between the number figure
in the dollar box (“$9,800”) and the amount stated in text below
the payee line (“Nine thousand and nine hundred 00/100
dollars”). J.A. 214.
      3
       The amended complaint in this suit asserts that MR&A does
business under the name Rubenstein and Cogan. Court filings in
the Virginia debt collection action that preceded this suit
likewise refer to the firm as Rubenstein and Cogan.



                                         3
district court of Fairfax County, Virginia, on June 12, 2012.

Instead          of   drafting    a   detailed     complaint,     MR&A    utilized    a

warrant          in   debt,   a   standardized     pleading      that    the   Virginia

courts make available to creditors. 4                   This standardized pleading

provides, in relevant part:

                  Plaintiff(s) claim that Defendant(s)                   owe
                  Plaintiff(s) a debt in the sum of

                  $ _____ net of any credits, with interest at
                  _____ % from date of _____ until paid,

                  $ _____   costs       and       $ _____     attorney’s
                  fees . . . .

J.A.       25.        Appellees   filled   in     the   blanks    to    indicate   that

Appellant owed $9,490.82, plus 6 percent interest; $58 in costs;

and $2,372.71 in attorneys’ fees.

                  To support the warrant in debt, Appellees submitted to

the court an “Affidavit of Account,” in which a SunTrust officer

affirmed that “[t]he amount of Nine thousand four hundred ninety

and 82/100 dollars ($9,490.82) plus reasonable attorney fees of

25% and the costs of this proceeding is justly due and owing

from debt to SunTrust.”               J.A. 31.      In addition, MR&A submitted

its own affidavit, dated June 11, 2012, in support of the claim

       4
       See Va. Code Ann. § 16.1-79 (authorizing civil actions
“brought by warrant”); In re Faruque, No. 07-13375-SSM, 2009 WL
2211210,   at  *5   n.8  (Bankr.  E.D.   Va.  July   20,  2009)
(characterizing the warrant in debt as a “simplified form of
process” that “does not require a detailed statement of the
cause of action”).



                                              4
for attorneys’ fees.           In that document (the “June 2012 Revesman

Affidavit”),        attorney    Cynthia         Kaplan      Revesman        (“Revesman”)

requested     “an    award     of    25%    percent         [sic]    as     a    just     and

reasonable    fee,     which    is    equal       to   or   less     than       the    actual

arrangement    with     client       in    this    case.”       Id.       at     32.      Her

affidavit attests that her billable rate was $250 per hour and

that she spent approximately one hour preparing the warrant in

debt.   The affidavit further states that Revesman “will require

an additional 3 hours for Court appearances and travel,” and

that, based on similar cases she has handled during her career,

“counsel anticipates at least 20 additional hours in order to

satisfy its judgment by execution.”                Id.

            Later, in response to a court order, Appellees filed a

bill of particulars outlining the allegations against Appellant.

Among the exhibits accompanying this filing were two monthly

statements for Appellant’s checking account.                        Appellant’s social

security number appeared on both statements.                        When, in December

2012, Appellant’s attorney complained about the exposure of his

client’s    personal     financial        information,        the    judge       agreed    to

have the number redacted.

            The general district court entered judgment “in the

sum demanded for the plaintiff on the evidence.”                                 J.A. 151.

Later, at a separate hearing, counsel for SunTrust submitted an

updated affidavit supporting the claim for attorneys’ fees.                               In

                                            5
this new affidavit, dated February 27, 2013, Revesman reported

that she had expended approximately 13.9 hours on the case.                                  She

provided a breakdown of how she spent those hours and, based on

that breakdown, calculated a billable amount of $4,025.                                      The

court -- explaining that “it’s been the practice of this Court

normally to award less than what [counsel] ask[s] for” -- opted

to award only $2,372.71 “because I think that . . . minimally

more than that was spent in this entire matter.”                          Id. at 174-75.

                                               B.

                  Appellant’s response to her defeat in the collection

suit       was    to     file     a   complaint       against    SunTrust   and       MR&A    in

circuit          court       in   Montgomery   County,        Maryland.         Her   amended

complaint asserted seven claims in all, of which five are at

issue       in        this    appeal. 5    The        first     four   counts    challenged

Appellees’ efforts to recover attorneys’ fees in the Virginia

suit:

                  •    Count I accused Appellees of violating the
                       Maryland Consumer Debt Collection Act
                       (“MCDCA”), which bars debt collectors from
                       attempting   to  “enforce   a  right  with
                       knowledge that the right does not exist,”
                       Md. Code Ann., Com. Law § 14-202(8);



       5
       Two of the claims, Counts V and VII, accused MR&A of
engaging in unfair or unconscionable acts in violation of 15
U.S.C. § 1692f. The district court dismissed those counts, and
Appellant has not appealed their dismissal.



                                                  6
             •    Count II accused SunTrust of unfair or
                  deceptive conduct in violation of the
                  Maryland Consumer Protection Act (“MCPA”),
                  Md. Code Ann., Com. Law §§ 13-301(1),
                  -408(a);

             •    Count III accused MR&A of making false
                  representations in violation of the FDCPA,
                  15 U.S.C. § 1692e(2); and

             •    Count IV accused MR&A of using “unfair or
                  unconscionable means to” collect a debt
                  that was neither “expressly authorized by
                  the agreement creating the debt [n]or
                  permitted by law,” in violation of the
                  FDCPA, 15 U.S.C. § 1692f(1).

Lastly, Appellant sought to recover for the disclosure of her

social security number.        Specifically:

             •    Count VI accused MR&A of violating 15
                  U.S.C.   § 1692f by   failing  to  redact
                  Appellant’s social security number from
                  the bank statements accompanying the bill
                  of particulars.

             Appellees    removed     the   case    to    the      United    States

District Court for the District of Maryland.                    There, SunTrust

and   MR&A       separately   filed   motions      to    dismiss    all     claims.

Broadly speaking, these motions argued that Appellant’s amended

complaint did not state a claim.            In addition, MR&A argued that

the   Rooker-Feldman      doctrine    deprived      the    district       court   of

subject matter jurisdiction over the FDCPA claims in Counts III

and IV.

             Preliminarily,     the    district     court       rejected     MR&A’s

Rooker-Feldman argument, reasoning that Counts III and IV were


                                       7
not barred because they do not challenge “the propriety of the

[Virginia] court’s order granting a fee award.”                             Elyazidi v.

SunTrust Bank, No. 13-2204, 2014 WL 824129, at *5 (D. Md. Feb.

28, 2014).     Having assured itself of its jurisdiction, the court

proceeded to dismiss all of Appellant’s claims pursuant to Rule

12(b)(6) of the Federal Rules of Civil Procedure.

            First, the court concluded that Counts III and IV,

brought under the FDCPA, failed because the warrant in debt and

accompanying affidavits did nothing more than supply an estimate

of the attorneys’ fees that would be due at the conclusion of

the case, in compliance with Virginia state court procedure.

See Elyazidi, 2014 WL 824129, at *6.                     Next, the court explained

that   Count    VI    could     not   survive       because       the     disclosure   of

Appellant’s social security number was, in all likelihood, a

mere   “oversight     that      was   cured    by   redaction        of    the   relevant

documents.”     Id. at *7.

            Finally, the district court acknowledged that, having

dismissed    all     federal     claims,   it    was      under    no     obligation   to

consider Counts I and II, the state law claims.                           See Elyazidi,

2014   WL    824129,       at    *7    (citing      28      U.S.C.        § 1367(c)(3)).

Nevertheless,        the      court    opted        to     exercise         supplemental

jurisdiction over those claims “[i]n the interest of judicial

economy.”      Id.    The court proceeded to dismiss Counts I and II



                                           8
on     the      ground           that        the      Maryland           statutes        “have       no

extraterritorial effect.”                 Id. at *8.

                                                    II.

               On    appeal,       Appellees             renew    their       argument    that       the

district court lacked subject matter jurisdiction over Counts

III and IV.           The limits of subject matter jurisdiction pose a

“threshold         issue”        that    this       court        must     investigate          “before

addressing      the       merits”       of     Appellant’s            claims.      Jones       v.   Am.

Postal Workers Union, 192 F.3d 417, 422 (4th Cir. 1999).

               Appellees argue that the Rooker-Feldman doctrine bars

Counts    III       and    IV     because       these       counts       --     both    challenging

MR&A’s       pursuit       of     attorneys’         fees        in     state    court     --       “are

premised      on     the    theory        that       the    state       court     erred    when      it

awarded       SunTrust           25%     attorney’s              fees    in      the     judgment.”

Appellees’          Br.    10.          Generally         speaking,        the    Rooker-Feldman

doctrine       provides          that     jurisdiction             to    review        state     court

decisions       lies        not        with        the     lower        federal        courts,      but

“exclusively         with       superior       state       courts       and,     ultimately,         the

United States Supreme Court.”                        Friedman’s, Inc. v. Dunlap, 290

F.3d     191,       196     (4th        Cir.       2002)     (internal          quotation        marks

omitted).           However,       a    federal          court    is    not     stripped       of   its

jurisdiction simply because the claim challenges conduct that

was previously examined in a state court action.                                        Rather, the

restriction         on     the    federal          district       courts’        jurisdiction        is

                                                     9
confined to “cases brought by state-court losers complaining of

injuries    caused   by   state-court         judgments   rendered     before   the

district court proceedings commenced and inviting district court

review and rejection of those judgments.”                 Exxon Mobil Corp. v.

Saudi Basic Indus. Corp., 544 U.S. 280, 284 (2005) (emphasis

supplied); see Davani v. Va. Dep’t of Transp., 434 F.3d 712,

718-19 (4th Cir. 2006).

            The instant appeal poses no challenge to the Virginia

court’s     judgment.       That    judgment         reflected    a    post-trial

determination that SunTrust’s counsel was entitled to $2,372.71

in   fees   for   the     13.9   hours        of   work   put   into   the   case.

Appellant’s complaint takes no issue with those figures.                        Her

argument, rather, is that Appellees’ pre-trial representations

were unlawful because they insinuated that she owed money that,

to that point, SunTrust’s counsel had not yet earned.                    We hold,

therefore, that her claims are independent from the Virginia

court’s judgment, and that the Rooker-Feldman doctrine did not

bar the federal district court from hearing them.

                                     III.

            We proceed now to the merits of Appellant’s arguments

in this appeal.

                                         A.

            We begin with Counts III and IV, which allege that the

Virginia warrant in debt and accompanying affidavits wrongfully

                                         10
represented that Appellant owed $2,372.71 in attorneys’ fees --

an amount exactly equal to 25 percent of Appellant’s debt to

SunTrust.       Appellant     argues        that   these    representations      were

wrongful in two ways.             First, she says, SunTrust’s rules and

regulations merely capped her liability for attorneys’ fees at

25 percent.        Second, she argues that she could not have owed the

full 25 percent at the time Appellees filed the Virginia suit

because, to that point, MR&A had not yet performed the hours of

work necessary to justify the award.                   Count III alleges that the

firm’s statements were false or misleading representations in

violation     of     15    U.S.C.    § 1692e.           Count   IV   condemns      the

statements      as    an    unfair     or     unconscionable      means     of    debt

collection in violation of § 1692f(1).

            The district court dismissed both counts for failure

to state a claim.          “We review the district court’s grant of a

motion to dismiss de novo, accepting as true the complaint’s

factual   allegations       and     drawing      all   reasonable    inferences     in

favor of the plaintiff.”             Warren v. Sessoms & Rogers, P.A., 676

F.3d 365, 373 (4th Cir. 2012).                     To survive a Rule 12(b)(6)

motion,   the      allegations      must    “advance      the   plaintiff’s      claim

‘across the line from conceivable to plausible.’”                         Walters v.

McMahen, 684 F.3d 435, 439 (4th Cir. 2012) (quoting Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 570 (2007)).                         Appellant, we



                                            11
conclude, has failed to propel any of her claims across that

line.

                                       1.

               Pursuant to 15 U.S.C. § 1692e, a debt collector 6 may

not “use any false, deceptive, or misleading representation or

means in connection with the collection of any debt.”                    15 U.S.C.

§ 1692e.       It is unlawful to make a “false representation of (A)

the character, amount, or legal status of any debt; or (B) any

services rendered or compensation which may be lawfully received

by   any     debt   collector   for   the   collection     of   a   debt.”      Id.

§ 1692e(2).         To violate the statute, a representation must be

material, see Warren, 676 F.3d at 374, which is to say, it must

be “important in the sense that [it] could objectively affect

the least sophisticated consumer’s decisionmaking.”                      Powell v.

Palisades Acquisition XVI, LLC, No. 14-1171, 2014 WL 7191354, at

*7 (4th Cir. Dec. 18, 2014).           Similarly, in assessing whether a

debt       collector’s   representation       is    misleading,     we   view   the

representation        “from   the   vantage    of    the   least    sophisticated

consumer.”          Russell v. Absolute Collection Servs., Inc., 763

       6
       “It is uncontestable that the FDCPA creates a cause of
action against attorneys who act as debt collectors for their
false statements about the debt.” Sayyed v. Wolpoff & Abramson,
485 F.3d 226, 235 (4th Cir. 2007); see also Wilson v. Draper &
Goldberg, P.L.L.C., 443 F.3d 373, 378 (4th Cir. 2006).      MR&A
does not dispute that it qualifies as a debt collector under the
statute.



                                       12
F.3d    385,      394       (4th        Cir.    2014)        (internal           quotation       marks

omitted).             Under      this       standard,     we     consider           how   a    “naive”

consumer would interpret the statement.                              United States v. Nat’l

Fin. Servs., Inc., 98 F.3d 131, 136 (4th Cir. 1996).                                          However,

we     do       not     give          credit        to    “bizarre             or    idiosyncratic

interpretations”;                we    assume       “a    quotient          of       reasonableness

and . . . a basic level of understanding and willingness to read

with care.”           Id.

                There       is    no        denying      that,       as    a     general       matter,

“litigation           activity        is     subject      to    the       FDCPA.”         Sayyed    v.

Wolpoff     &    Abramson,            485    F.3d     226,     231    (4th      Cir.      2007);   see

Heintz v. Jenkins, 514 U.S. 291, 293, 299 (1995) (holding that a

car loan borrower could pursue FDCPA claims against the lender’s

counsel for falsely asserting in a letter that the borrower owed

money for a particularly broad substitute insurance policy on

the car).         As always, though, we must view the allegedly false

or misleading representations in context.                                 Here, where the debt

collector        sought          no    more     than      applicable           law     allowed     and

explained via affidavit that the figure was merely an estimate

of an amount counsel expected to earn in the course of the




                                                    13
litigation, 7 the representations cannot be considered misleading

under 15 U.S.C. § 1692e(2).

              The September 2010 agreement -- which Appellant signed

-- authorized SunTrust to request “up to 25 percent” of any

“amount owed” to the bank.         J.A. 38, 56.    Appellees’ request for

$2,372.71 in attorneys’ fees fell within the 25 percent cap.

The justification for requesting the maximum amount permissible

under contract was supplied in the June 2012 Revesman Affidavit,

which detailed the number of hours SunTrust’s counsel expected

to devote to the suit.        The affidavit explained that the bulk of

those hours would be spent endeavoring to satisfy the judgment

by execution.         Though Appellant’s complaint alleges that this

estimate had no basis in fact, Appellant’s counsel conceded at

oral       argument   that   he   had    no   evidence   to   support   this

allegation.

              It is true that the standardized warrant-in-debt form

uses the word “owe,” id. at 30, suggesting perhaps that the


       7
       To be clear, this opinion in no way suggests that a prayer
for   attorneys’   fees   can   never   present   an   actionable
misrepresentation under the FDCPA. Some lower courts have taken
that position.   See, e.g., Sayyed v. Wolpoff & Abramson, LLP,
733 F. Supp. 2d 635, 648 (D. Md. 2010); Winn v. Unifund CCR
Partners, No. CV 06-447-TUC-FRZ, 2007 WL 974099, at *3 (D. Ariz.
Mar. 30, 2007); see also Argentieri v. Fisher Landscapes, Inc.,
15 F. Supp. 2d 55, 61-62 (D. Mass. 1998) (questioning, but never
deciding, whether a prayer for attorneys’ fees could ever
violate the FDCPA). Today’s decision does not reach this issue.



                                        14
requested attorneys’ fees were presently due.                            This language,

however, cannot be read in isolation.                          Taking the June 2012

Revesman Affidavit into consideration, it is abundantly clear

that the prayer for attorneys’ fees was an estimate of an amount

the    debtor   would     owe    at     the    conclusion       of     the   case.         The

affidavit       clarifies        that     SunTrust’s           counsel       was     simply

“request[ing]      an    award    of     25%       percent    [sic]     as   a     just    and

reasonable      fee.”      J.A.    32    (emphasis          supplied).        It    further

explains that SunTrust’s counsel had spent one hour on the case

to date, and that counsel anticipated spending at least 23 more

hours pursuing and executing a judgment in SunTrust’s favor.

Under    the    circumstances,           any       consumer     --     no    matter        how

sophisticated -- should have understood the nature of Appellees’

request.

            In sum, we hold that Appellees’ prayer for attorneys’

fees cannot, as a matter of law, be a false, deceptive, or

misleading representation under § 1692e.                      Accordingly, we affirm

the district court’s judgment that Count III fails to state a

claim.

                                              2.

            Count       IV,      alleging          a   violation        of    15     U.S.C.

§ 1692f(1), fails for similar reasons.                       Section    1692f      condemns

the use of “unfair or unconscionable means to collect or attempt

to    collect   any     debt,”    and    provides       a    non-exhaustive         list    of

                                              15
proscribed conduct.         15 U.S.C. § 1692f.            Subsection (1), which

Appellant    invokes,      prohibits    “[t]he        collection      of     any    amount

(including any interest, fee, charge, or expense incidental to

the     principal    obligation)       unless    such        amount     is    expressly

authorized by the agreement creating the debt or permitted by

law.”    Id. § 1692f(1).

             Appellant’s     complaint        alleges    that     the      request       for

$2,372.71 in attorneys’ fees was unauthorized because “neither

the agreement nor applicable law permit recovery of attorney’s

fees for services not performed.”                J.A. 15.       This argument has

no merit.      By signing the September 2010 agreement, Appellant

agreed that, in the event of a “court action” to recover a debt,

she would be contractually liable for “attorney’s fees up to 25

percent . . . of      the    amount    owed”     to    the    bank.        Id.     at     56.

Plainly, this agreement authorized SunTrust to seek attorneys’

fees    in   the    Virginia    debt    collection        suit.         Though          under

Virginia      law     an     award      of      attorneys’        fees        must         be

“reasonable . . . under         the    facts     and     circumstances             of     the

particular case,” Lee v. Mulford, 611 S.E.2d 349, 350-51 (Va.

2005) (internal quotation marks omitted), it was entirely proper

for SunTrust to estimate an appropriate fee within the limits

prescribed     in    the    September     2010    agreement.               Indeed,       the

Commonwealth       encourages   plaintiffs       to     include       such    estimates

when filling out the standardized warrant-in-debt form, which

                                         16
supplies a blank space for attorneys’ fees along with the spaces

provided for the alleged debt and court costs.                         Though we draw

“all reasonable inferences” in favor of the plaintiff, Owens v.

Balt. City State’s Attorneys Office, 767 F.3d 379, 388 (4th Cir.

2014) (internal quotation marks omitted), the only reasonable

inference       here     is   that    Appellees         sought    to     enforce       their

contractual rights in compliance with state court procedure.                                 To

claim,    as    Appellant        does,    that    such     activity      is        unfair    or

unconscionable under § 1692f(1) is simply not plausible.                                    We

hold,    therefore,       that    Count    IV     fails    to    state    a        claim    for

relief.

                                             B.

               We turn now to Count VI, which asserts that MR&A’s

disclosure of Appellant’s social security number in the bank

statements accompanying the bill of particulars constituted an

unfair or unconscionable means of debt collection, in violation

of 15 U.S.C. § 1692f.

               Section    1692f      lists      eight     examples       of    unfair        or

unconscionable practices.                These practices include: collecting

money that is not expressly authorized by an agreement creating

the debt, see 15 U.S.C. § 1692f(1); accepting a postdated check

without    properly       notifying       the     drawer    of    when        it    will     be

deposited, or threatening to deposit it before the specified

date, see id. § 1692f(2), (4); soliciting a postdated check “for

                                             17
the purpose of threatening or instituting criminal prosecution,”

id.     § 1692f(3);          making       collect       calls      to    a        debtor    without

disclosing           the     “true       purpose        of   the      communication,”              id.

§ 1692f(5);          threatening         nonjudicial         action      to       dispossess       the

debtor     of    property,         even        though    the    debt         collector       has    no

present right to possess the property or no intention to take

possession       of    it,     see       id.    § 1692f(6)(A)-(B);            “[c]ommunicating

with a consumer regarding a debt by post card,” id. § 1692f(7);

and   sending         mail    to     a    consumer       via    envelopes           that     plainly

indicate the sender is a debt collector, id. § 1692f(8).                                          What

all   of    these          enumerated          activities      have     in        common    is     the

capacity to harass the debtor or to pressure her to pay the

debt.

                No    doubt,       the     public       disclosure           of     one’s     social

security number can be alarming.                        Here, though, where the lapse

occurred in the course of litigation and was easily remedied,

the disclosure cannot be considered unfair or unconscionable.

While, conceivably, a threat to expose one’s social security

number might pressure a debtor to pay off a debt, there is no

allegation that Appellees ever made such a threat.                                         Appellees

simply failed to redact the number before enclosing the bank

statements       with       the    bill    of     particulars,          an    error    the       court

promptly        corrected.                Though        Appellant        characterizes             the

disclosure here as “a means to extort payment,” reasoning that a

                                                  18
“consumer will simply pay the debt rather than risk identity

theft,” J.A. 16-17, her logic is dubious at best.              The record

here     belies   her    assertion   that   counsel    would   “have    no

alternative but to advise the consumer to pay the debt so that

the consumer can avoid identity theft.”         Id. at 17.      Appellant

was not cowed into paying the debt.          Rather, she simply asked

the court to redact the identifying information.

              In sum, we hold that, as a matter of law, the failure

to redact Appellant’s social security number before submitting

the bank statements to the Virginia court was not an unfair or

unconscionable means of debt collection under the FDCPA.               The

district court was correct in concluding that Count VI does not

state a claim for relief, and we affirm the dismissal of that

claim.

                                     C.

              The final two claims are Maryland state-law claims,

both challenging Appellees’ attempts to recover attorneys’ fees

in the Virginia suit.        Count I accuses Appellees of violating

the MCDCA, which provides that debt collectors may not “[c]laim,

attempt, or threaten to enforce a right with knowledge that the

right does not exist.”         Md. Code Ann., Com. Law § 14-202(8).

Count    II    accuses   SunTrust,   exclusively,     of   making   “false

statements or representations that had the capacity, tendency,

or effect of misleading consumers,” J.A. 14, in violation of the

                                     19
MCPA.        See     Md.   Code     Ann.,     Com.     Law   §§ 13-301(1),          -303

(prohibiting “unfair or deceptive trade practice[s],” including

the making of any “false, falsely disparaging, or misleading

oral    or    written      statement,        visual     description,       or   other

representation of any kind which has the capacity, tendency, or

effect of deceiving or misleading consumers”).                       The district

court, choosing to exercise supplemental jurisdiction over these

claims “[i]n the interest of judicial economy,” dismissed the

claims on the ground that neither the MCDCA nor the MCPA applies

to   conduct       occurring    “entirely”      in     Virginia.         Elyazidi    v.

SunTrust Bank, No. 13-2204, 2014 WL 824129, at *7-8 (D. Md. Feb.

28, 2014).

             In     Maryland,     regulatory          statutes     are     “generally

construed      as    not   having    extra-territorial           effect    unless      a

contrary     legislative       intent   is    expressly      stated.”        Consumer

Prot. Div. v. Outdoor World Corp., 603 A.2d 1376, 1382 (Md. Ct.

Spec. App. 1992); see also Chairman of Bd. of Trs. of Emps.’

Ret. Sys. v. Waldron, 401 A.2d 172, 177 (Md. 1979) (stating that

a Maryland statute prohibiting a state pensioner from accepting

paid legal work does not prohibit the pensioner from practicing

law outside of Maryland, as the state’s General Assembly “has no

power to regulate whom our sister jurisdictions may authorize to

engage in the practice of law within their borders”); State ex

rel. Gildar v. Kriss, 62 A.2d 568, 569 (Md. 1948) (“Ordinarily a

                                        20
statute is not applicable extraterritorially, but only to acts

done within the jurisdiction . . . .”).                  In Consumer Protection

Division    v.    Outdoor    World   Corp.,    a   Maryland       appellate     court

concluded that the MCPA was capable of reaching at least some

out-of-state         activity        affecting           Maryland         residents.

Specifically, the court held that a state agency could bring

administrative charges under the MCPA against an out-of-state

company that allegedly made false representations in mailings to

Maryland residents.          603 A.2d at 1382-83.              At the same time,

though, the court determined that the agency had no authority to

regulate    “sales     practices     that     occur   entirely         within   other

States.”     Id. at 1383.        Accordingly, even where the challenged

mailings enticed Maryland residents to travel out of state on

false pretenses, the MCPA did not govern high-pressure sales

tactics    the    company    allegedly    employed       at    those    out-of-state

locations.       See id.

            In an attempt to frame the challenged activities as

in-state conduct, Appellant asks us to note that MR&A’s office

is in Maryland and that SunTrust has “dozens” of branches there.

Appellant’s Br. 26; see also J.A. 6-7.                        The critical point,

however, is not whether Appellees conduct business in Maryland,

but whether some significant portion of the challenged activity

occurred there.           Here, Appellant was a Virginia resident who

incurred     a     debt     in   Virginia.         The     allegedly       offensive

                                         21
representations appeared in Virginia court documents, and any

harm    they    might    have    inflicted        could    have     occurred          only   in

Appellant’s home state of Virginia.

               We   likewise     find   no        significance        in        Appellant’s

related argument -- raised, in the first instance, on appeal --

that “virtually every act that would create liability under the

Maryland statutes occurred in Maryland.”                     Appellant’s Reply Br.

23.     As to this, Appellant would have us note that MR&A prepared

all       legal         documents       at           its          Maryland            office;

“received” instructions          from   SunTrust           there;    and,        from    that

office, “directed the filing” of the documents to the Virginia

court.    Id.       These facts do not appear in Appellant’s complaint,

but     even    assuming    we      could        infer     them     from        the     stated

allegations, it would make no difference.                    The act of sitting in

a Maryland office and drafting court documents, or taking phone

calls, is not the activity that Appellant seeks to condemn in

the case.       Her complaint, rather is that she suffered harm when

Appellees filed the allegedly offensive documents in a Virginia

court and served process on her in Virginia.                         Appellant cannot

use    Maryland’s     consumer    protection        laws     to    gin     up    a    lawsuit

contesting this activity.

               We hold that the MCDCA and MCPA have no application

here.    Therefore, Counts I and II fail to state a claim and were

properly dismissed by the district court.

                                            22
                                  IV.

          For   the   foregoing   reasons,   the   judgment    of   the

district court is

                                                              AFFIRMED.




                                  23